    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 1 of 21 PageID #:129




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNION PACIFIC RAILROAD COMPANY,                       )
                                                      )
       Plaintiff,                                     )
                                                      )
           vs.                                        ) Case No. 1:19-cv-07957
                                                      ) Judge Jorge L. Alonso
COMMUTER RAIL DIVISION OF THE                         ) Magistrate Judge Gabriel A. Fuentes
REGIONAL TRANSPORTATION                               )
AUTHORITY, d/b/a METRA,                               )
                                                      )
       Defendant.                                     )

               METRA’S MEMORANDUM IN SUPPORT OF ITS
       MOTION TO DISMISS OR STAY BASED ON PRIMARY JURISDICTION

       Defendant, Commuter Rail Division of the Regional Transportation Authority, d/b/a

Metra (“Metra”), pursuant to Fed. R. Civ. P. 12(b)(6) and 12(b)(1), submits this memorandum in

support of its motion to dismiss or stay, stating as follows:

                                      I. INTRODUCTION

       During Union Pacific’s negotiations with Metra for a new contract for the operation of

commuter service on Union Pacific’s rail lines, Union Pacific brought this action, asking the

Court to find that Union Pacific has no legal obligation to provide commuter rail service to, on

average, more than 80,000 daily commuters. In doing so, Union Pacific seeks to gain leverage in

its negotiations with Metra. If the commencement of this action were motivated by a genuine

need for an answer to the common carrier question, Union Pacific would have petitioned the

federal agency that it alleges is charged with oversight and exclusive regulatory jurisdiction over

the interstate rail system—the Surface Transportation Board (“STB”).




                                                  1
                                                                                   1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 2 of 21 PageID #:130




         Whether Union Pacific, in the absence of a contract with Metra, must provide commuter

rail service or can decline to do so, is best addressed by the STB. Because the Complaint raises

novel questions of railroad policy and regulation—over which Congress has given primacy to the

STB—the Court should invoke the primary jurisdiction doctrine and dismiss the Complaint

without prejudice, or in the alternative, stay the matter pending consideration by the STB.

                                II. UNION PACIFIC’S ALLEGATIONS

         Union Pacific Railroad Company (“Union Pacific”) currently provides commuter rail

service to Metra under a Purchase of Service Agreement (“PSA”). Complaint ¶ 2. Under the

PSA, Union Pacific, in exchange for compensation paid by Metra, operates and maintains

commuter trains on three lines between the Ogilvie Transportation Center in Chicago and,

respectively: Kenosha, Wisconsin (“North Line)”; Harvard, and McHenry, Illinois (“Northwest

Line”); and Elburn, Illinois (“West Line”) (collectively, “UP Lines”). Id. at ¶¶ 2, 3, 20. Union

Pacific also operates freight trains on these lines. Id. at ¶ 3.

         The PSA was set to expire on February 29, 2020 (Id. at ¶ 22), but has since been

extended by the parties to a date beyond a scheduled negotiating session. 1 The parties began their

negotiations for a new contract in 2019. Id. at ¶ 4. Union Pacific advised Metra it wants to

discontinue operating the commuter service that Union Pacific and its predecessors have

provided pursuant to state and/or federal law for nearly five decades, and transfer commuter

service to Metra. Id. at ¶ 7.




1
  Both Union Pacific and Metra have publicly stated that their disagreements will not result in any interruption of
service. Union Pacific pledges to “accomplish an efficient, seamless and timely transition of the operation of
Metra’s commuter rail service on Union Pacific’s lines….” Complaint ¶ 7.



                                                          2
                                                                                                   1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 3 of 21 PageID #:131




        Union Pacific’s Complaint seeks to bypass an STB determination on Union Pacific’s

common carrier obligation to operate commuter service on the UP Lines. Id. at ¶¶ 6, 26. Union

Pacific denies that it has an obligation to provide passenger service. Id. In doing so, Union

Pacific relies upon Amtrak legislation (the Rail Passenger Service Act of 1970 (Pub. L. No. 91-

518, 84 Stat. 1327), and the ICC Termination Act (“ICCTA”) (49 U.S.C. § 10101 et seq.). Union

Pacific further asserts that ICCTA preempts any common carrier passenger obligation that exists

under the laws of the state of Illinois. Id. at ¶ 34.

        With regard to the STB’s jurisdiction, Union Pacific alleges: (i) “[t]he transportation at

issue in this case would be provided over lines that are part of Union Pacific’s interstate rail

network,” and is within the [STB]’s jurisdiction; (ii) ICCTA grants the STB exclusive

jurisdiction over “transportation by rail carriers” and “the remedies” provided in Subtitle IV, Part

A (“RAIL”) of Title 49 United States Code; and (iii) STB jurisdiction broadly preempts any

common carrier passenger obligation imposed under state law. Id. at ¶¶ 29-30, 34.

                                     III. LEGAL DISCUSSION

    A. Primary Jurisdiction, Generally

        Under the doctrine of primary jurisdiction, courts may defer certain matters to a public

agency, such as the STB, that has specialized knowledge about a complicated area of law. “The

doctrine seeks to produce better informed and uniform legal rulings by allowing courts to take

advantage of an agency's specialized knowledge, expertise, and central position within a

regulatory regime.” Pharmaceutical Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 673

(2003) (internal citations omitted). The doctrine applies when “a claim is originally cognizable in

the courts and comes into play whenever enforcement of the claim requires the resolution of

issues which, under a regulatory scheme, have been placed within the special competence of an



                                                    3
                                                                                     1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 4 of 21 PageID #:132




administrative body.” Ill. Bell Tel. Co., Inc. v. Global Naps Ill., Inc., 551 F.3d 587, 594 (7th Cir.

2008) (quoting United States v. W. Pac. R.R. Co., 352 U.S. 59, 63-64 (1956)).

       The benefits of the doctrine are clear: (1) it promotes consistency and uniformity,

particularly where the development of the law is dependent upon administrative policy; (2) it

allows uniquely qualified administrative agencies to handle certain complex areas not within the

conventional expertise of courts; and (3) it serves judicial economy by permitting agencies to

fully resolve disputes and thereby obviate the need for court intervention. Ryan v. Chemlawn

Corp., 935 F.2d 129, 131 (7th Cir. 1991). “No fixed formula exists for applying the doctrine of

primary jurisdiction. In every case, the question is whether the reasons for the existence of the

doctrine are present and whether the purposes it serves will be aided by its application in the

particular litigation.” United States v. Western Pac. R.R. Co., 352 U.S. 59, 64 (1956).

       The Seventh Circuit has held that, when reviewing “the purposes of the statute involved

and the relevance of administrative expertise to the issue at hand, the court ought to defer

initially to the administrative agency.” Ryan, 935 F.2d at 131 (quoting Bradford Sch. Bus Transit

v. Chicago Transit Auth., 537 F.2d 943, 949 (7th Cir. 1976)). The Seventh Circuit has also cited

with approval the Second Circuit's observation that referral to the appropriate administrative

agency is appropriate when a case raises issues “extending beyond the conventional experience

of judges or falling within the realm of administrative discretion to an administrative agency with

more specialized experience.” See Arsberry v. Illinois, 244 F.3d 558, 563 (7th Cir. 2001)

(quoting National Comm. Ass'n, Inc. v. AT&T Co., 46 F.3d 220, 222-23 (2d Cir. 1995)).

   B. The STB has Primary Jurisdiction in Matters Involving Common Carrier
      Obligations Under ICCTA.

       Courts regularly recognize the specialized experience required to regulate railroads and

invoke primary jurisdiction in dismissing or staying cases involving the Interstate Commerce Act


                                                  4
                                                                                     1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 5 of 21 PageID #:133




(“ICA”) and later ICCTA. As demonstrated below (supra at § III.B(3)), this is often done

regarding the common law, now statutory, doctrine of the “common carrier obligation”—the

requirement that specially-chartered, regulated entities provide service to the public upon

reasonable request.

       Here, deference to the STB’s primary jurisdiction is especially warranted. Union

Pacific’s allegations engender: (1) complicated questions of first impression under ICCTA; (2) a

need for historical understanding of the common carrier obligation as it has existed under

common law, the ICA, and ICCTA for more than 150 years, the changes and additions

effectuated by federal and state legislatures, courts, and agencies throughout that period,

including the legislative history of various railroad statutes to the extent required due to any

textual ambiguities, and STB jurisprudence fundamental to the resolution of the issues; (3)

questions, and fact-specific inquiries regarding the scope of federal jurisdiction, remedies, and

preemption, as to which the STB has unique, Congressionally sanctioned expertise; and (4) a

need for resolutions that will contribute to a uniform national railroad policy.

               1.      The History of the Federal Legislation Regulating Common Carrier
                       Obligations.

       The Interstate Commerce Act (“ICA”), enacted in 1887, created the Interstate Commerce

Commission (“ICC”). 104 S. Rpt. 176, at 2 (1995). The ICA “codified the common-law

obligations of railroads as common carriers.” American Trucking Ass’ns. v. Atchison, T. & S. F.

R. Co., 387 U.S. 397, 406 (1967). The ICC explained the common carrier obligation as follows:

“The privately-owned railroad, as a “common carrier” in the broadest sense of that term, bears an

initial obligation to provide service to all segments of the public, both freight and passenger, as

the public may require and may be willing to pay for on a reasonable basis. This general

obligation, by which the railroad may fairly be characterized as a quasi-public utility, can be


                                                  5
                                                                                     1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 6 of 21 PageID #:134




nullified only by an Act of Congress.” New York, N.H. & H. R. Co.—Discontinuance of Trains,

327 ICC 151, 220 (1966). See also Decatur County Comm’rs v. Surface Transp. Bd., 308 F.3d

710, 715 (7th Cir. 2002) (railroads “may not refuse to provide service merely because to do so

would be inconvenient or unprofitable”); Pejepscot Industrial Part, Inc., d/b/a Grimmel

Industries—Petition for Declaratory order, Docket 33989 (STB served May 8, 2003) (“a carrier

must adhere to its statutory obligations even if it suffers hardship in so doing”). Over the years,

Congress has refined the statutes that regulate the interstate rail network, but it has always

reaffirmed the statutory common carrier obligation. See Nat’l Grain & Feed Ass’n v. United

States, 5 F.3d 306, 309–10 (8th Cir. 1993); 49 U.S.C. § 11101 (current codification of common

carrier obligations).

       In 1958, Congress passed the Transportation Act and charged the Interstate Commerce

Commission, which had long had the power to enforce the common carrier obligation by

requiring a carrier to provide service, with federal regulatory oversight of whether a carrier could

discontinue intrastate and interstate common carrier service; these sections were later codified at

49 U.S.C. §§ 10908 and 10909. 49 U.S.C. §§ 10908-10909 (1994); Pub. L. No. 85-625.

       In 1970, Congress enacted the Rail Passenger Service Act (“RPSA”), which created the

National Railroad Passenger Corporation (“Amtrak”). 91 Pub. L. No. 518, 84 Stat. 1327. Under

the RPSA, a railroad could relieve itself of the obligation to provide “intercity” passenger

services by entering into a valid contract with Amtrak to preserve passenger service, rendering

ineffectual § 10909 ICC discontinuance oversight under the Transportation Act with regard to

intercity service. 84 Stat. 1334, § 401(a)(1). However, the relief from passenger common carrier

obligations under the RPSA applied only to intercity rail passenger service, which excluded,

among other things, commuter and other short-haul service in metropolitan and suburban areas,



                                                  6
                                                                                     1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 7 of 21 PageID #:135




usually characterized by reduced fare, multiple-ride and commutation tickets, and by morning

and evening peak period operations. Id., at 1328, § 102(5).

        In 1995, Congress enacted ICCTA, eliminating the ICC and transferring its duties to the

STB. 2 ICCTA confirms that “transportation” embraces the provision of facilities and services

“related to the movement of passengers.” 49 U.S.C. § 10102(9). The term “rail carrier” includes

any “person providing common carrier railroad transportation for compensation” except “electric

railways not operated as part of the general system of rail transportation.” 49 U.S.C. § 10102(5).

        Common carrier obligations for providers of rail transportation, as defined by ICCTA, are

codified in several provisions of the United States Code. Under ICCTA, rail carriers shall

provide “safe and adequate” transportation or service on reasonable request. 49 U.S.C. §

11101(a). ICCTA requires that rail carriers establish reasonable rates, rules, and practices on

matters related to transportation or service. 49 U.S.C. § 10702. ICCTA further requires that rail

carriers furnish adequate car service and establish, observe, and enforce reasonable rules and

practices on car service. 49 U.S.C. § 11121(a)(1). These common carrier obligations are imposed

upon any rail carrier, such as Union Pacific, “providing transportation or service subject to the

jurisdiction of the Board under this part…” 49 U.S.C §§ 11101(a), 10702, 11121(a)(1).

        “Congress does not further elucidate the requisites of the common carrier obligations,

leaving to the Interstate Commerce Commission and the courts the task of clarifying, on a case-

by-case basis, a more precise definition of ‘reasonable request,’ ‘adequate car service,’ and

‘reasonable rules and practices.’” Nat’l Grain & Feed Ass’n v. United States, 5 F.3d 306, 310



2
  The STB is the successor to the former Interstate Commerce Commission (1887-1995) and was administratively
aligned with—but still independent of—the executive agency of the U.S. Department of Transportation from 1996
to mid-December 2015. “The STB Reauthorization Act of 2015 established the STB as a wholly independent federal
agency on December 18, 2015.” https://prod.stb.gov/about-stb/



                                                      7
                                                                                            1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 8 of 21 PageID #:136




(8th Cir. 1993). “The very complexities of [rail transportation] have necessarily caused Congress

to cast its regulatory provisions in general terms. Congress has, in general, left the contents of

these terms to be spelled out in particular cases by administrative and judicial action, and in the

light of the congressional purpose to foster an efficient and fair national transportation system.”

United States v. Pennsylvania Railroad Co., 323 U.S. 612, 615–19 (1945) (upholding the ICC’s

authority to compel railroads to interchange their rail cars with water carriers despite the statute’s

silence on the subject, because the ICA is sufficiently broad to permit the ICC’s interpretation).

                2.      Congress Endowed the STB with Jurisdiction in Recognition of the
                        STB’s Administrative Expertise.

        The STB has jurisdiction over rail transportation by rail carrier “between a place in—(A)

a State and a place in the same or another State as part of the interstate rail network. . . .” 49

U.S.C. § 10501(a)(2)(A). Within the interstate rail network, the STB has exclusive jurisdiction

over:

                (1) transportation by rail carriers, and the remedies provided in this
                part with respect to rates, classifications, rules (including car
                service, interchange, and other operating rules), practices, routes,
                services, and facilities of such carriers; and
                (2) the construction, acquisition, operation, abandonment, or
                discontinuance of spur, industrial, team, switching, or side tracks,
                or facilities, even if the tracks are located, or intended to be
                located, entirely in one State.

Where STB jurisdiction is exclusive, ICCTA and STB remedies preempt all conflicting laws. 49

U.S.C. § 10501(b).

        Union Pacific’s Complaint implicates numerous provisions of ICCTA. See, e.g., 49

U.S.C. § 11101 (outlining the obligations of a rail carrier); 49 U.S.C. § 11707 (authorizing the

STB to investigate and remedy a violation of the common carrier obligation in § 11101); 49

U.S.C. § 11704(c) (authorizing the STB to adjudicate a claim that a railroad breached its



                                                   8
                                                                                       1026844\305325490.v1
    Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 9 of 21 PageID #:137




common carrier obligation). As explained below, courts regularly invoke primary jurisdiction in

referring to the STB cases involving an alleged breach of the common carrier obligation.

               3.      Courts Have Regularly Invoked Primary Jurisdiction in Cases
                       Involving the Common Carrier Obligation.

       As explained further below (infra at § B.4(c)), the common carrier obligation—and thus

the primary jurisdiction of the STB—is a necessary adjunct to transportation subject to the

Board’s jurisdiction. Union Pacific alleges the STB’s jurisdiction over Union Pacific’s provision

of transportation on the lines at issue. See Complaint ¶ 29.

       Union Pacific is necessarily subject to the common carrier obligation that ICCTA applies

to all transportation—passenger and freight alike—within its jurisdiction, though questions

abound as to the nature and extent of that obligation.

       Congress codified its policy direction to the STB at 49 U.S.C. § 10101 and the STB relies

on this direction in establishing a uniform regulatory scheme. Louisville & Jefferson County

Riverport Authority and CSX Transp. Inc. — Construction and Operation Exemption — In

Jefferson County, Kentucky, 4 ICC 2d 749, 754 (1988) (“The rail transportation policy is

designed to guide the Commission in all of its regulation of the railroad industry”) (emphasis in

original). In light of the STB’s near-complete authority over, and special expertise regarding, the

national rail system, courts have routinely invoked the primary jurisdiction doctrine and referred

matters to the STB. See Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 809 (5th Cir. 2011)

(“courts have repeatedly applied the judicial doctrine of ‘primary jurisdiction’ in the context of

both the ICCTA and its predecessor statute, the Interstate Commerce Act”).

       Courts have specifically invoked primary jurisdiction in cases involving the common

carrier obligation. For example, in DeBruce Grain, Inc. v. Union Pac. R.R., 983 F. Supp. 1280

(D. Mo. 1997), DeBruce sought to prevent Union Pacific from cutting off the supply of rail cars


                                                 9
                                                                                    1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 10 of 21 PageID #:138




to DeBruce’s grain elevators for loading despite DeBruce’s reasonable request, an alleged

violation of Union Pacific’s common carrier obligations under 49 U.S.C. §§ 11101(a) and

11121(a)(1). Union Pacific argued that the district court should dismiss the case based on the

doctrine of primary jurisdiction, and let the parties proceed before the STB. DeBruce argued that

the STB’s expertise was not required to interpret the terms of Union Pacific’s Tariff (a published,

quasi-contractual document that manifests how the common carrier will meet its obligation to

supply rail cars). The court found that the STB had exclusive authority to impose remedies

associated with rail car supply under sections 11101(a) and 11121(a)(1), and primary jurisdiction

over the remaining claims, and dismissed the case without prejudice. Id. at 1283. On appeal, the

Eighth Circuit determined the district court had “properly concluded that DeBruce’s claim

should be left to the STB in the first instance due to its greater expertise with rail policy and the

need for a uniform response to maintain regulatory uniformity.” DeBruce Grain, Inc. v. Union

Pac. R.R., 149 F.3d 787 (8th Cir. 1998).

       Similarly, in Pejepscot Indus. Park v. Me. Cent. R.R., 215 F.3d 195 (1st Cir. 2000), a

shipper brought an action against a carrier alleging that the carrier violated the common carrier

obligation under 49 U.S.C. § 11101(a) by failing to provide service upon reasonable request. The

court referred the matter to the STB under the doctrine of primary jurisdiction because the STB’s

expertise “is clearly involved in the question of whether Guilford’s actions constitute an

unlawful refusal to ‘provide. . . service on reasonable request’” and “referral to the STB will

promote uniformity in the standards governing refusals to provide service.” Id. at 205-06; see

also Greenville County Economic Development Corporation — Petition for Declaratory Order,

Docket No. FD 34487, (STB served July 27, 2005), [2005 WL 1767438 at *3] (citing Pejepscot




                                                  10
                                                                                      1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 11 of 21 PageID #:139




with approval and holding that “the Board has primary jurisdiction to determine whether a

railroad’s common carrier obligation has been met”).

       The common carrier obligation implicates nearly every railroad activity, even down to

the precise method and terms of how a commodity should be transported. For example, in

Chlorine Inst., Inc. v. Soo Line R.R., 792 F.3d 903 (8th Cir. 2015), the Eighth Circuit found that

the STB had primary jurisdiction to determine whether a railroad’s requirement to transport

hazardous materials was reasonable and therefore required by the common carrier obligation

under 49 U.S.C. § 11101(a) because the question involved the expertise of the STB. Id. at 911.

       In addition to cases involving a refusal to provide common carrier service under §

11101(a), other cases involving the common carrier obligation have been found to be within the

STB’s primary jurisdiction. See, e.g., Jones Truck Lines v. Williamhouse-Regency, 1995 WL

453342, *9 (S.D.N.Y. July 31, 1995) (staying proceedings pursuant to the primary jurisdiction

doctrine because, among other things, the ICC had primary jurisdiction to decide whether the

plaintiff acted as a common carrier); Riffin v. Surface Transp. Bd., 733 F.3d 340 (D.C. Cir. 2013)

(STB’s interpretation of the freight carriage obligations required under § 11101(a) was a

permissible interpretation of the statute under Chevron deference); Ill. Cent. R.R. v. S. Tec Dev.

Warehouse, Inc., 1999 WL 519042, *2-3 (N.D. Ill. July 15, 1999) (question of tariff

construction, as well as that of the reasonableness of the tariff, were within the primary

jurisdiction of the STB); Santa Cruz Regional Transportation Commission–Petition for

Declaratory Order, 2011 WL 3667482 (S.T.B.), *3 (STB addressed a request by the City of

Santa Cruz that it issue a declaratory judgment that Santa Cruz would not become a common

carrier as the result of a proposed transaction).




                                                    11
                                                                                    1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 12 of 21 PageID #:140




       Each of these cases involved an alleged violation of 49 U.S.C. §11101(a), or the

reasonableness of a request or limitation imposed by the carrier, which also necessarily involves

the foundational question of whether a common carrier obligation exists. There is no principled

primary jurisdiction rationale distinguishing the STB’s primary jurisdiction in the foregoing

cases from the issues presented here by Union Pacific.

               4.      The Novel Questions of Regulatory Authority Involved Here Are
                       With the Primary Jurisdiction of the STB.

       Although there are cases holding, generally, that a court and an agency are equally well

suited to answer questions of pure statutory interpretation, when the matter at issue requires a

determination of the nature and scope of regulatory authority in a complex factual context,

referral to the agency with primary jurisdiction is advisable in the same circumstances in which a

court would afford Chevron deference to the agency’s interpretation. American Auto. Mfrs. Ass’n

v. Massachusetts Dep’t of Envtl. Protection, 163 F.3d 74 (1st Cir. 1998). Referral of a question

of statutory interpretation is particularly appropriate, for example, in construing undefined terms

of art. See Ill. Terminal R.R. Co. v. ICC, 671 F.2d 1214, 1216 (8th Cir. 1982) (Courts “have long

recognized that interpretation of terms of art is within the special province or primary jurisdiction

of the ICC and therefore should, in the first instance, be decided by the ICC”); In re Starnet, Inc.,

355 F.3d 634, 639 (7th Cir. 2004) (invoking primary jurisdiction and referring a matter to the

Federal Communications Commission to clarify an ambiguity in the term “location” in the

Telecommunications Act); Union Pac. R.R. v. FMC Corp., 2000 WL 134010 (E.D. Pa. 2000)

(STB referrals appropriate as to questions of tariff construction and the applicability of a tariff

where the words in a tariff are used in a technical sense that is within the special expertise of the

administrative agency); Charvat v. Echostar Satellite, LLC, 630 F.3d 459 (6th Cir. 2010) (the




                                                 12
                                                                                     1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 13 of 21 PageID #:141




phrase “on behalf of” was a matter which necessitated FCC interpretation; thus, the court found

that primary jurisdiction existed).

       Courts have also held that the doctrine of primary jurisdiction may be invoked “if a claim

requires resolution of an issue of first impression, or of a particularly complicated issue that

Congress has committed to a regulatory agency, and if protection of the integrity of a regulatory

scheme dictates preliminary resort to the agency which administers the scheme.” Clark v. Time

Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008).

                       a.      The nature and scope of Union Pacific’s duty to provide
                               passenger service after ICCTA implicates novel regulatory
                               policy questions.

       Union Pacific erroneously asserts that Congress, in enacting RPSA and ICCTA, intended

to entirely eliminate federal regulation of passenger service. Complaint ¶ 31. Union Pacific cites

a Conference Report that stated, in part, “regulation of passenger transportation is generally

eliminated.” Complaint ¶31 (citing H.R. Report No. 104-422, at 167 (1995)).

       Union Pacific, however, cannot point to statutory language to support its claim.

Moreover, the very STB case cited by Union Pacific at paragraph 32 of its Complaint contradicts

its assertion: “ICCTA’s legislative history shows that the Conference Committee considered, but

then expressly rejected, complete elimination of Board jurisdiction over passenger transportation

in favor of a more limited ‘curtailment’ of Board regulation of such transportation.”

DesertXpress Enters., LLC - Petition for Declaratory Order, FD 34914 (STB served May 7,

2010). As the STB also explained, the bill reported out of the Committee and ultimately enacted,

“(1) explicitly retained the definition of ‘transportation’ in 49 U.S.C. § 10102(9)(A) (discussed

above), which includes facilities and services solely for the movement of passengers; (2)

expanded the statutory exception for local transit; (3) repealed the statutory sections regulating



                                                 13
                                                                                     1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 14 of 21 PageID #:142




passenger train discontinuance and special passenger rates—a significant reduction in (but not

elimination of) the regulation of passenger transportation; and (4) clarified that the few ‘local

governmental authorities’ providing ‘mass transportation’ that remain under STB jurisdiction

may invoke 49 U.S.C. §§ 11102 and 11103 (governing access to terminal facilities of, and switch

connections to, other carriers, respectively).” Id.

       The STB in DesertXpress also observed that the text of ICCTA “supports the view that a

passenger-only operation…is within the Board’s jurisdiction.” Id. at *9. If passenger operations

which are interstate or are part of the interstate rail network are jurisdictional and common

carrier obligations attach to all transportation subject to the STB’s jurisdiction (see, e.g., 49

U.S.C. § 11101), then there exists a common carrier obligation to passengers. The inquiry turns

to the nature and scope of that obligation and of the STB’s remaining authority to regulate

passenger service. These are novel questions not yet raised in the post-ICCTA regulatory scheme

and are uniquely within the expertise and province of the STB.

                       b.      Questions of jurisdiction under §10501(a)(2)(A) involve
                               undefined terms, require agency expertise, and should be
                               answered uniformly to serve the national rail policy.

       Union Pacific asserts that the STB has jurisdiction over the transportation at issue. If,

however, there are any remaining questions regarding the STB’s jurisdiction, resolving them

would involve complicated factual and regulatory determinations best suited to the STB. The

STB “has primary jurisdiction to determine its own jurisdiction.” PCI Transportation, Inc. v.

Fort Worth & Western Railroad Company, Docket No. 42094 (STB served April 25, 2008)

(citing Burlington N. Inc. v. Chicago & N.W. Transp. Co., 649 F.2d 556, 558 (8th Cir. 1981)).

       Union Pacific alleges that all of the UP Lines, including those operated entirely within

Illinois, are part of its interstate rail network. Complaint ¶ 29. However, the phrase “part of the



                                                  14
                                                                                      1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 15 of 21 PageID #:143




interstate rail network” is undefined and ambiguous. See DesertXpress Enters., LLC - Petition

for Declaratory Order, FD 34914 (STB served May 7, 2010) at *8 (“The [statute] does not

define the term ‘interstate rail network,’ as used in § 10501(a)(2)(A), and so we have discretion

to interpret the term in a reasonable manner.”).

       The STB has thrice had occasion to address certain jurisdiction and preemption issues

arising under § 10501(a)(2)(A) in cases involving passenger service operated wholly within one

state. As is evident in each of the three decisions below—with distinct facts yielding distinct

outcomes based on various rationales—the STB brings its expertise to bear in identifying

analogous circumstances, drawing distinctions, and applying its precedent to a create a cogent

body of law that impacts its own jurisdiction and the scope of ICCTA preemption.

       In All Aboard Florida—Operations LLC and All Aboard Florida—Stations—

Construction and Operation Exemption—in Miami, Fla. And Orlando, Fla., Docket No. FD

35680 (STB served Dec. 21, 2012), the STB found that it lacked jurisdiction because the

passenger service between Miami and Orlando did not connect with Amtrak or any other

interstate passenger rail service, even if some of the passengers would make their trip an

interstate journey by multimodal transportation. All Aboard Florida involved a new entry (not a

historic service), it did not involve a freight carrier operating interstate service along the same

tracks, and the matter was uncontested.

       In Cal. High-Speed Rail Auth.—Constr. Exemption—Merced, Madera and Fresno Cntys.,

Cal., Docket No. FD 35724 (STB served June 13, 2013), the STB found that ICCTA preemption

applied to a planned operation of an 800-mile high-speed rail corridor from San Francisco to San

Diego because there would be “extensive connectivity” to enable passengers to connect with

Amtrak trains to travel both within and outside California.



                                                   15
                                                                                      1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 16 of 21 PageID #:144




       Lastly, in Texas Central Railroad and Infrastructure, Inc. & Texas Central Railroad,

LLC—Petition for Exemption—Passenger Rail Line Between Dallas and Houston, Tex., Docket

No. FD 36025 (STB served July 18, 2016), the STB found that its approval was not required for

the construction and operation of a proposed rail line that would be constructed and operated

entirely within the State of Texas because there were no concrete plans for through ticketing or

direct connection to Amtrak or any other interstate passenger rail carriers.

       In the instant action, the North Line is purely local intrastate service with the exception of

a single station located in Kenosha, Wisconsin. The West Line and Northwest Line are both

purely intrastate service, but Union Pacific also operates interstate freight service on these lines.

The commuter service is currently operated pursuant to a contract with Metra, and, upon

expiration of that contract, it may be operated by Union Pacific pursuant to its common carrier

obligation. As in the three STB decisions described above, interpretation of the phrase “part of

the interstate rail network” in this matter will require a fact-intensive inquiry within the primary

jurisdiction and expertise of the STB. In addition, the resolution of these jurisdictional matters

will influence the development of a uniform transportation policy. These considerations weigh in

favor of referral to the STB. See generally Hansen v. Norfolk & W. R. Co., 689 F.2d 707 (1982)

(“The primary jurisdiction doctrine requires initial submission to the [STB] of questions that

raise issues of transportation policy which ought to be considered by the [STB] in the interests of

a uniform and expert administration of the regulatory scheme laid down by [the ICCTA]”).

                       c.      What effect, if any, the repeal of certain regulatory authorities
                               has on the nature and scope of other duties is a novel question
                               of regulatory policy best suited to resolution by the STB.

       Union Pacific cannot point to any provision of ICCTA to support its position that

Congress eliminated the federal common carrier obligation to passengers. As the STB has



                                                 16
                                                                                     1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 17 of 21 PageID #:145




determined (supra at § B.4(a)), by retaining movement of passengers in the definition of

“transportation,” Congress ensured that passenger service remained within the STB’s jurisdiction

over “transportation by rail carriers” between states or as part of the interstate network. 49

U.S.C. § 10501. Common carrier obligations attach to all rail carriers “providing transportation

or service subject to the jurisdiction of the Board…” 49 U.S.C. § 11101. Even the legislative

history that Union Pacific cites does not specifically address the common carrier obligation in

relation to passenger service.

       Relying on inferences drawn from legislative history and the repeal and addition of other

sections, Union Pacific has conjured an imaginary limit on the STB’s authority where none

exists. In so doing, Union Pacific raises a novel question as to the relationship between certain

regulatory duties and authorities (i.e. discontinuance regulations) and others (i.e. common carrier

obligations). This is a question of regulatory policy with potentially broad implications that is

especially suitable for STB resolution.

       Union Pacific’s specific allegations further demonstrate the wisdom of referral. Union

Pacific misinterprets dicta from DesertXpress in arguing that the repeal of sections 10908

(intrastate discontinuance authority) and 10909 (interstate discontinuance authority) evinces

Congressional intent to eliminate the common carrier obligation to passengers. See Complaint ¶

32 (citing DesertXpress Enters., LLC-Petition for Declaratory Order, FD 34914 (STB served

May 7, 2010) at *13). As explained above, this was not the STB’s conclusion in DesertXpress.

Moreover, Metra disagrees with Union Pacific’s repeal-by-implication theory for additional

reasons.

       Congress continued to define transportation to include movement of passengers, and the

obligations under section 11101 apply to rail carriers engaged in transportation. Union Pacific’s



                                                 17
                                                                                     1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 18 of 21 PageID #:146




speculation about what Congress was thinking by repealing sections 10908 and 10909 cannot

overcome the express language of section 11101.

       In addition and in any event, a common carrier passenger obligation existed, and

continued to exist in the absence of STB discontinuance authority. Congress created the statutory

common carrier obligation in 1887, but no federal discontinuance authority for either freight or

passenger service existed until the Transportation Act amended the ICA 71 years later. See New

Jersey et al. v. New York, Susquehanna, and Western R.R. 372 U.S. 1, 5 (1962) (“To discontinue

these trains before the enactment of §13a [the Transportation Act amendment to ICA], the

railroads were required in all cases to seek authority from each of the States served. … the

Commission could not permit partial discontinuance of service over a line of railroad, whether

the line crossed state boundaries or not.”). Given that rail carriers’ common carrier obligation for

passenger service antedates all federal discontinuance authority, there is no support for Union

Pacific’s proposition that the repeal of the passenger service discontinuance provisions in 1995

could, by implication, eviscerate an entirely independent statutory duty.

       Rather, sections 10908 and 10909 were repealed seemingly based on a belief that they

were no longer necessary. See H.R. Conf. Rep. No. 104-22, 164 (“rail passenger transportation

today…is now purely local or regional in nature…”). A second possibility is that Congress

viewed these sections to be redundant with section 10903, which prescribes the procedures to

abandon any part of a railroad lines or discontinue the operation of all rail transportation over

any part of a railroad line, whether freight or passenger. See 49 U.S.C. § 10903.

       Further, Union Pacific’s focus on discontinuance or “exit” procedures is misplaced. The

question may be whether Union Pacific would be obligated to “enter” commuter rail service

upon expiration of the PSA. In post-ICCTA decisions, the STB has held that it has jurisdiction



                                                 18
                                                                                    1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 19 of 21 PageID #:147




under section 10901 over “entrance” into passenger transportation in the form of approval of the

construction and operation of passenger systems. See, e.g., Boston Surface Railroad Co.—Pet.

for Partial Exemption From 49 U.S.C. Subtitle IV, 2016 WL 5904758 (STB); DesertXpress

Enterprises, LLC—Petition for Declaratory Order, 2010 WL 1822102, *2.

       Union Pacific does not allege an explicit repeal of the common carrier obligation to

passengers. Nor does it offer a clear statement of Congressional intent to effectuate such a repeal.

Instead, Union Pacific asks the Court to extrapolate from the repeal of the §§ 10908 and 10909

discontinuance procedures and vague intimations about a limited “curtailment” of passenger

regulation and find that it is not subject to a common carrier obligation to Metra’s passengers.

Union Pacific also offers no indication as to whether Metra, or the passengers themselves, would

be treated in the same manner as a shipper requesting new service or the restoration of a service

once provided.

       A resolution of the merits of these questions is for another day. For purpose of the instant

motion, what is most important is that, although Union Pacific attempts to frame the issue as

narrow and straight forward, its request for declaratory relief in fact raises myriad complicated

regulatory and policy questions of first impression, that lie squarely within the primary

jurisdiction of the STB.

   C. Dismissal Without Prejudice Based on the Doctrine of Primary Jurisdiction Will
      Promote Judicial Efficiency.

       When an agency has primary jurisdiction, a court has discretion either to stay the case

pending an STB determination or, if the parties would not be unfairly disadvantaged, dismiss the

case without prejudice. Reiter v. Cooper, 507 U.S. 258, 269-70 (1993). A stay is in order when a

party may be prejudiced by a dismissal, such as where the statute of limitations might expire.

Carnation Co. v. Pacific Westbound Conference, 383 U.S. 213, 223 (1966); Hansen v. Norfolk &


                                                19
                                                                                   1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 20 of 21 PageID #:148




W. R. Co., 689 F.2d 707 (7th Cir. 1982). However, dismissal is appropriate where there is no

likelihood of prejudice and all of the relief sought in court can be obtained in an administrative

forum or in an easily initiated suit subsequent to the administrative proceedings. See DeBruce

Grain, Inc. v. Union Pac. R.R., 149 F.3d 787 (8th Cir. 1998) (affirming dismissal and referral to

STB because it did not disadvantage DeBruce and the STB’s decision could be appealed to the

district court); Chlorine Inst., Inc. v. Soo Line R.R., 792 F.3d 903, 911 (8th Cir. 2015) (same).

       In the instant action, dismissal is especially appropriate. There is no risk of an applicable

statute of limitations expiring because one has not yet accrued. Union Pacific seeks a declaration

of rights and obligations relating to a period of time after a future, hypothetical cessation of

service. The parties have both publicly stated that there will be no interruption of service.

Further, if Union Pacific gets the contract structure it wants (see Complaint ¶4), the process of

transitioning the operations and personnel would unfold over an extended period of time, well

over one year. There are no statute of limitations or other delay concerns.

       In addition, the STB has broad powers to resolve the issues that Union Pacific or any

other party might raise regarding Union Pacific’s duty to provide commuter rail service in the

absence of a PSA. See 5 U.S.C. § 554(e); 49 U.S.C. § 721 (vesting the STB with broad authority

to issue a declaratory order to terminate a controversy or remove uncertainty); Union Pacific

Railroad Company—Petition for Declaratory Order, Docket 35219 (STB served June 11, 2009)

(issuing declaratory order that Union Pacific had a common carrier obligation to establish and

provide rates and service in response to request for transportation of hazardous materials). See

also 49 U.S.C. §§ 1321 (granting the STB power to issue inquiries, reports, orders, subpoenas,

and depositions), 10709 (granting the STB authority to review contracts), 11101 (vesting the

STB with regulatory authority over operations), 11701 (vesting the STB with investigative,



                                                 20
                                                                                     1026844\305325490.v1
   Case: 1:19-cv-07957 Document #: 27 Filed: 03/03/20 Page 21 of 21 PageID #:149




judicial, and enforcement authority). Moreover, Congress has established a special appellate

process for review of STB decisions. 28 U.S.C. §§ 2321-23, 2342; see, e.g., Riffin v. Surface

Transp. Bd. (D.C. Cir. 2013) (reviewing a STB interpretation of common carriage duties under

49 U.S.C. § 11101 with Chevron deference). Thus, the STB can fully resolve the issues.

       In view of the absence of any risk of prejudice and the probability of the STB resolving

the entire controversy, this Court should dismiss the case without prejudice. To the extent of any

sensitivity to timing, the Court could require the parties to initiate proceedings before the STB by

a date certain. In the alternative to dismissal without prejudice, the Court should enter a stay

pending the STB’s resolution of the issues.

                                       IV. CONCLUSION

       WHEREFORE, Defendant, Commuter Rail Division of the Regional Transportation

Authority, d/b/a Metra, respectfully requests that this Court dismiss the case without prejudice, or

in the alternative, stay the case pending the completion of proceedings before the Surface

Transportation Board, and in either case grant such other relief as the Court deems appropriate.

                                                      Respectfully submitted,

                                                      COMMUTER RAIL DIVISION OF THE
                                                      REGIONAL TRANSPORTATION
                                                      AUTHORITY, d/b/a METRA


                                                      By: /s/Adam L. Saper
                                                             One of Its Attorneys
Robert T. Shannon
Adam L. Saper
Hinshaw & Culbertson LLP
151 N. Franklin Street, Suite 2500
Chicago, Illinoi 60601
(312) 704-3000




                                                 21
                                                                                     1026844\305325490.v1
